279 So. 2d 142 (1973)
In re GALLEON INDUSTRIES, INC. and Central Bank and Trust Co., Inc.
v.
LEWYN MACHINERY CO., INC. Ex parte LEWYN MACHINERY COMPANY, INC.
SC 348.
Supreme Court of Alabama.
May 24, 1973.
H. Edwin Holladay, Pell City, and Fred Blanton, Birmingham, for petitioner.
No brief for respondents.
Petition of Lewyn Machinery Co., Inc. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Galleon Industries, Inc. and Central Bank and Trust Co., Inc. v. Lewyn Machinery Co., Inc., 50 Ala.App. 334, 279 So. 2d 137.
JONES, Justice.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and McCALL, JJ., concur.